EXHIBIT 99.1 Audited financial statements of DII, Inc. for the years ended December 31, 2008 and 2007 and Unaudited financial statements for the interim period ended June 30, 2009 DIAMOND INFORMATION INSTITUTE, INC. D/B/A DESIGNS BY BERGIO BALANCE SHEETS June 30, December 31, * (Unaudited) Assets: Current Assets: Accounts Receivable – Net $ $ Inventory Prepaid Expenses Total Current Assets Property and Equipment – Net Other Assets: Investment in Unconsolidated Affiliate Total Assets $ $ *Derived from audited financial statements for the year ended December 31, 2008 (See Form 10-K Annual Report filed on March 26, 2009 with the Securities and Exchange Commission). See Notes to Financial Statements. DIAMOND INFORMATION INSTITUTE, INC. D/B/A DESIGNS BY BERGIO BALANCE SHEETS June 30, December 31, * (Unaudited) Liabilities and Stockholders' (Deficit) Equity: Current Liabilities: Cash Overdraft $ $ Accounts Payable and Accrued Expenses Bank Lines of Credit – Net Current Maturities of Notes Payable Current Maturities of Capital Leases Advances from Stockholder – Net Sales Returns and Allowances Reserve Total Current Liabilities Long-Term Liabilities Notes Payable Capital Leases Total Long-Term Liabilities Commitments and Contingencies Stockholders' (Deficit) Equity Common Stock - $.001 Par Value, 25,000,000 Shares Authorized, 11,813,100 and 11,643,100 Shares Issued and Outstanding as of June 30, 2009 and December 31, 2008, respectively Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' (Deficit) Equity ) Total Liabilities and Stockholders' (Deficit) Equity $ $ *Derived from audited financial statements for the year ended December 31, 2008 (See Form 10-K Annual Report filed on March 26, 2009 with the Securities and Exchange Commission). See Notes to Financial Statements. DIAMOND INFORMATION INSTITUTE, INC. D/B/A DESIGNS BY BERGIO STATEMENTS OF OPERATIONS (Unaudited) Three months ended Six months ended June 30, June 30, Sales – Net Cost of Sales Gross Profit Selling Expenses General and Administrative Expenses Share-Based Compensation Common Stock Issued for Professional Services Other Total General and Administrative expenses Total Operating Expenses Loss from Operations Other Income [Expense] Interest Expense Other Income Total Other Income [Expense] Loss Before Income Tax Provision [Benefit] Income Tax Provision [Benefit] Net Loss Net Loss Per Common Share - Basic and Diluted Weighted Average Common Shares Outstanding - Basic and Diluted DIAMOND INFORMATION INSTITUTE, INC. D/B/A DESIGNS BY BERGIO STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Operating Activities Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash (Used in) Operating Activities: Sales Returns and Allowances Reserve ) Depreciation and Amortization Share-Based Compensation Services Rendered for Common Stock Amortization of Deferred Compensation Deferred Tax Benefit ) Allowance for Doubtful Accounts Changes in Assets and Liabilities [Increase] Decrease in: Accounts Receivable Inventory ) ) Prepaid Expenses Increase [Decrease] in: Accounts Payable and Accrued Expenses ) ) Total Adjustments Net Cash (Used in) Operating Activities ) ) Investing Activities: Capital Expenditures ) Financing Activities: Change in Cash Overdraft Advances from Bank Lines of Credit – Net Proceeds from Note Payable Repayments of Notes Payable ) ) Advances from Stockholder – Net Repayments of Capital Leases ) ) Proceeds from Private Placements of Common Stock - Net Cash Provided by Financing Activities Net Change in Cash Cash - Beginning of Period Cash - End of Period $ $ See Notes to Financial Statements. DIAMOND INFORMATION INSTITUTE, INC. D/B/A DESIGNS BY BERGIO STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Supplemental Disclosures of Cash Flow Information: Cash Paid during the years for: Interest $ $ Income Taxes $ $ Supplemental Disclosures of Non-Cash Investing and Financing Activities: During the first six months of 2008, the Company issued 200,000 shares of common stock to vendors as full settlement for accounts payable balances amounting to $200,000. These shares were issued as consideration for payment of accounts payable balances and pre-payments for services to be rendered. See Notes to Financial Statements. [1] Nature of Operations, Basis of Presentation and Business Continuity Nature of Operations - Diamond Information Institute Inc. d/b/a Designs by Bergio [the "Company"] is engaged in the product design, manufacturing, distribution of fine jewelry throughout the United States and is headquartered from its corporate office in Fairfield, New Jersey.Based on the nature of operations, the Company's sales cycle experiences significant seasonal volatility with the first two quarters of the year representing 15% - 25% of annual sales and the remaining two quarters representing the remaining portion of annual sales. Basis of Presentation - Our accounting policies are set forth in Note 2 of our audited financial statements included in the Diamond Information Institute, Inc. 2008 Form 10-K. The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted for interim financial statement presentation and in accordance with the instructions to Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation. In the opinion of management, the financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position as of June 30, 2009 and the results of operations for the three and six months ended June 30, 2009 and 2008 and cash flows for the six months ended June 30, 2009 and 2008. The results of operations for the six months ended June 30, 2009 are not necessarily indicative of the results to be expected for the full year. The Company has evaluated all subsequent events through August17, 2009, the date of filing of these unaudited financial statements. Business Continuity - As shown in the accompanying financial statements, the Company has incurred recurring losses from operations and continues to sustain cash flow deficits.As of June 30, 2009, the Company’s current liabilities exceeded its current assets by approximately $171,000 while, its total liabilities exceeded its total assets by $153,000. Further, through the six months ended June 30, 2009, the Company incurred a net loss from operations of approximately $319,000 and a cash flow deficit from current operations of approximately $21,000.These factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s management has instituted a cost reduction program that included a reduction in labor and payroll taxes, promotional expenses and professional services. In addition, management believes these factors, along with the issuance of additional equity offerings as a form of financing, will contribute toward achieving profitability and sustaining working capital needs. However, there can be no assurance that the Company will be successful in achieving these objectives.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. [2] Recently Issued Accounting Standards In April 2009, the FASB issued FSP No. FAS 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments. This FSP amends FASB Statement No. 107, Disclosures about Fair Value of Financial Instruments, to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. This FSP also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods. This FSP shall be effective for interim reporting periods ending after June 15, 2009. The Company does not have any fair value of financial instruments to disclose. In April 2009, the FASB issued FSP No. FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments. This FSP amends the other-than-temporary impairment guidance in U.S. GAAP for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities in the financial statements. The FSP does not amend existing recognition and measurement guidance related to other-than-temporary impairments of equity securities. The FSP shall be effective for interim and annual reporting periods ending after June 15, 2009. The Company currently does not have any financial assets that are other-than-temporarily impaired. In April 2009, the FASB issued FSP No. FAS 141(R)-1, Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies, to address some of the application issues under SFAS 141(R). The FSP deals with the initial recognition and measurement of an asset acquired or a liability assumed in a business combination that arises from a contingency provided the asset or liability’s fair value on the date of acquisition can be determined. When the fair value can-not be determined, the FSP requires using the guidance under SFAS No. 5, Accounting for Contingencies, and FASB Interpretation (FIN) No. 14, Reasonable Estimation of the Amount of a Loss.
